331 F.2d 604
UNITED STATES of America, Plaintiff-Appellee,v.Sylvester FLOWERS and Charlie McClendon, Defendants-Appellants.
No. 15678.
United States Court of Appeals Sixth Circuit.
May 13, 1964.

Appeal from Western District of Tennessee, W. D. at Memphis; Marion Speed Boyd, Chief Judge.
W. Rowlett Scott, Memphis, Tenn. (court appointed), on the brief, for appellants.
Thomas L. Robinson, U. S. Atty., Odell Horton, Jr., Asst. U. S. Atty., Western District of Tenn., Memphis, Tenn., on the brief, for appellee.
Before PHILLIPS and EDWARDS, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER.

1
The above cause coming on to be heard upon an appeal from a motion to correct the sentences imposed by the District Court upon appellants, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the order denying the motion to correct the sentences heretofore imposed be and is hereby affirmed, in accordance with the opinion of Judge Boyd, reported in 227 F. Supp. 1014 (W. D.Tenn.).